DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamy et al (US Patent Application Publication 2010/0013060).
Regarding claim 1, Lamy et al disclose a semiconductor apparatus comprising a first substrate 10 that has a first surface and a second surface on an opposite side to the first surface and is provided with a through hole 14 extending through from the first surface to the second surface and an insulating layer 22 and a conductive member 26 that are provided in the through hole,
wherein the through hole includes a first opening portion 16 formed in the first substrate and a second opening 20 provided between the first opening portion and the second surface [see Figs. 1b-1f; see also paragraphs 0038 and 0041],
the first opening portion and the second opening portion each have a tapered shape whose opening width decreases from the first surface to the second surface, and
a first taper angle formed by a side surface of the first opening portion and a plane parallel to the second surface is smaller than a second taper angle formed by a side surface of the second opening and a plane parallel to the second surface [see Fig. 1f].
Lamy et al disclose a method of manufacturing a semiconductor apparatus comprising a first substrate 10 that has a first surface and a second surface on an opposite side to the first surface and is provided a through hole 14 extending through from the first surface to the second surface and an insulating layer 22 and a conductive member 26 that are provided in the through hole,
wherein the through hole includes a first opening portion 16 formed in the first substrate and a second opening portion 20 provided between the first opening portion and the second surface [see Figs. 1b-1f; see also paragraphs 0038 and 0041],
the first opening portion and the second opening portion each have a tapered shape whose opening width decreases from the first surface to the second surface,
a first taper angle formed by a side surface of the first opening portion and a plane parallel to the second surface is smaller than a second taper angle formed by a side surface of the second opening portion and a plane parallel to the second surface,
forming the through hole includes
	forming a mask pattern 12 on the first surface [see Fig. 1b],
	forming a concave portion forming a side surface of the first opening portion in the first substrate by etching the first substrate through an opening of the mask pattern [see Fig. 1c; see also paragraph 0038], and 
forming the second opening portion by performing etching with higher anisotropy than in the forming the concave portion through the opening after the forming the concave portion [see Fig. 1e; see also paragraph 0051], and
the forming the concave portion is performed such that a height h from the second surface to a position at which taper angles switch between the first opening portion and the second opening portion satisfies
2
where R is a length from an outer edge at the position at which the taper angles switch to an outer edge of the opening of the mask pattern in orthographic projection with respect to the first surface, and θ2 is the second taper angle [see Fig. 1e].
Regarding claim 12, Lamy et al disclose the method of claim 11, furthermore wherein the concave portion has a bottom in the first substrate [see Fig. 1c].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lamy et al (US Patent Application Publication 2010/0013060) in view of Lane et al (US Patent Application Publication 2006/0094231).
Regarding claim 2, Lamy et al disclose the apparatus according to claim 1. Lamy et al do not disclose specifically the first taper angle. One such as Lane et al disclose a substantially similar apparatus comprising a first opening portion having a first taper angle and a second opening portion having a second taper angle, wherein the first taper angle is not less than 75º and not more than 85º [see Fig. 2H; see also paragraph 0024, wherein the taper angle θB is disclosed to be in the range of 0-20º, which stated in the obverse would be 70º-90º; however, as Lamy et al disclose that the first opening is tapered, the angle cannot be 90º, and thus the disclosed angle range overlaps the claimed range]. It would have been obvious to one of ordinary skill in the art at the time of invention to .

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamy et al (US Patent Application Publication 2010/0013060) in view of Noda et al (US Patent Application Publication 2013/0313674).
Regarding claim 3, Lamy et al disclose the apparatus according to claim 1. Lamy et al do not disclose wherein a second substrate is bonded to the second surface of the first substrate via a bonding member. One such as Noda et al disclose a similar apparatus comprising a substrate 11 having a through hole extending through from the first surface to the second surface and an insulating layer 63 and a conductive member 31, 32 that are provided in the through hole [see Fig. 2], and furthermore wherein a second substrate 12 is bonded to the second surface of the first substrate via a bonding member 13 [see Fig. 10; see also paragraph 0117]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the second substrate in the apparatus of Lamy et al in order to provide a circuit board that allows for electrical connection externally to the apparatus.
Regarding claim 4, the prior art of Lamy et al and Noda et al disclose the apparatus according to claim 3. Furthermore, the combination with Noda et al would include wherein the conductive member 31, 32 electrically connects an element 5 provided on the first surface to an electrode layer provided on a side of the second substrate which is located beside the first substrate. While Noda et al do not specifically show the electrode layer provided on a side of the second substrate which is located beside the first substrate, Noda et al do disclose wherein the second substrate is a circuit board, which one of ordinary skill in the art would recognize includes electrodes on the surface for making electrical connections.
Lamy et al disclose the apparatus according to claim 1. Lamy et al do not disclose further comprising an electromagnetic wave sensor. As outlined above, Noda et al disclose a substantially similar apparatus comprising a substrate 11 having a through hole extending through from the first surface to the second surface and an insulating layer 63 and a conductive member 31, 32 that are provided in the through hole [see Fig. 2], and furthermore wherein a second substrate 12 is bonded to the second surface of the first substrate via a bonding member 13 [see Fig. 10; see also paragraph 0117], and furthermore wherein the apparatus comprises an electromagnetic wave sensor, and/or a terahertz wave sensor [see, for instance, the Abstract; see also paragraph 0120].
Allowable Subject Matter
Claims 5-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 5, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the bonding member is provided with a third opening portion which communicates from the second opening portion and is provided with the conductive member, and in orthographic projection with respect to the first surface, an outer edge of the third opening portion is provided inward from an outer edge of the second opening portion; regarding dependent claim 6, and claims 7 and 8 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein an insulator is provided between the bonding member and the second surface; and regarding dependent claims 13 and 14, and claims 15-17 which depend therefrom, the prior art of record fails .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.